Case 1:18-cv-20726-UU Document 89 Entered on FLSD Docket 01/07/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 18-cv-20726-UU

 THE HAYS GROUP, INC.,

         Plaintiff,

 v.

 DEBORAH AICHELE,

       Defendant.
 _____________________________________/

                                             ORDER

         THIS CAUSE comes before the Court upon Defendant’s Unopposed Motion for

 Enlargement of Time to Complete Mediation (D.E. 88).

         THE COURT has considered Motions, the pertinent portions of the record and is

 otherwise fully advised in the premises.

         The mediation deadline is currently set for February 2, 2019. D.E. 63. Defendant wants

 to extend the deadline to February 28 due to her counsel’s trial schedule. February 28, however,

 is long after the motions deadline. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Motion (D.E. 88) is DENIED. The parties

 SHALL complete mediation before the motions deadline.

         DONE AND ORDERED in Chambers at Miami, Florida, this _7th_ day of January,

 2019.




                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE
 cc:
 counsel of record via cm/ecf

                                                 1
Case 1:18-cv-20726-UU Document 89 Entered on FLSD Docket 01/07/2019 Page 2 of 2




                                       2
